Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding the following: "that the judgment heretofore, *Page 565 
on March 26, 1935, entered in the office of the Clerk of the County of New York in favor of George S. Van Schaick, Superintendent of Insurance of the State of New York, as Liquidator of the Southern Surety Company of New York against the claimants appellants, Bessie Villa and Max Peterson, be vacated and set aside, and that a judgment be entered in the office of the Clerk of the County of New York upon the final judgment of the Court of Appeals as herein on this date made, reciting the proceedings heretofore had herein, said judgment to bear the date of its actual entry in the office of the Clerk of the County of New York." (See 266 N.Y. 589; 269 N.Y. 562)